Hamilton, Judge,
delivered the following opinion:
1. A motion is made by the plaintiff' to remand,this case to the local district court. The reason alleged is that the petition and bond for removal were filed after the default of the defendant had been entered and therefore not in time, as prescribed by Act of Congress. The transcript seems to show that the default was upon service of a man who denies that he is agent of the defendant. It would be too strict- a construction to hold that a default under such circumstances deprives the defendant of the right of, removal.
2. The defendant in its turn .alleges that such service was defective and should be struck from the files. But it is difficult to see how such result can follow. If the defendant has the right to remove the case, it can only he because it has appeared. If it has appeared, there is no need of any further service.
It follows, therefore, that both the motion to remand and the motion to strike must be denied.
It is so ordered.